DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-16 are objected to because of the following informalities:  
In claim 9, line 4 should read in part “arranged in parallel”. Appropriate correction is required.
In claim 9, line 7 should read in part “in terms of [[the]] an exhaust gas”.  Appropriate correction is required.
In claim 9, line 11 should read in part “the evaluation unit is configured to:”. Appropriate correction is required.
In claim 9, line 12 should read in part “[[to]] receive from”. Appropriate correction is required.
	In claim 9, line 16 should read in part “[[to]] compare the first and second temperature variables or first and second comparison”. Appropriate correction is required.
	In claim 9, line 18 should read in part “determine [[a]] the modification”. Appropriate correction is required.
	In claim 10, line 2 should read in part “configured to:” Appropriate correction is required.
[[to]] determine a temperature difference between the first and second temperature variables”. Appropriate correction is required.
	In claim 11, lines 4-6 should read “by comparing [[the]] each temperature variable[[s]] received, establish [[the]] a temperature sensor of the at least first and second temperature sensors whose respective temperature variable in comparison with [[the]] each of the respective temperature variables of the other at least first and second temperature sensors is characteristic of [[the]] a highest exhaust gas temperature”. Appropriate correction is required.
	In claim 12, line 1 should read in part “[[A]] The system according”. Appropriate correction is required.
	In claim 12, lines 6-7 should read in part “also configured to: [[to]] determine a gradient difference between [[the]] each temperature gradient[[s]],”. Appropriate correction is required.
	In claim 13, lines 3-5 should read in part “by comparing [[the]] each determined temperature gradient[[s]] , establish [[the]] a temperature sensor of the at least first and second temperature sensors whose respective temperature gradient in comparison with [[the]] each of the respective temperature gradients of the other at least first and second temperature sensors is characteristic of [[the]] a greatest change of the exhaust gas temperature”. Appropriate correction is required.
	In claim 14, lines 2-3 should read in part “configured to: [[to]]  receive, or [[to]] determine”. Appropriate correction is required.
[[the]] an exhaust gas pressure”. Appropriate correction is required.
	In claim 14, line 5 should read in part “included [[by]] in the diagnostic”. Appropriate correction is required.
 	In claim 14, lines 8 should read in part “[[to]] receive, or [[to]] determine by”. Appropriate correction is required.
	In claim 14, line 9 should read in part “characteristic of [[the]] an exhaust gas pressure”. Appropriate correction is required.
	In claim 14, line 10 should read in part “included [[by]] in the diagnostic”. Appropriate correction is required.
	In claim 14, line 13 should read in part “[[to]] determine a deviation of the received or determined first and second pressure variables,”. Appropriate correction is required.
	In claim 14, line 15 should read in part “or determined first and second pressure variables, to determine [[a]] the modification”. Appropriate correction is required.
	In claim 15, line 3 should read in part “unit is configured to:”. Appropriate correction is required.
	In claim 15, line 4 should read in part “[[to]] receive, from at least”. Appropriate correction is required.
	In claim 15, line 5 should read in part “in terms of [[the]] an exhaust gas flow”. Appropriate correction is required.
	In claim 15, line 7 should read in part “wherein [[the]] each filter unit[[s]] [[are]] is arranged in parallel with each other”. Appropriate correction is required.
[[to]] determine a deviation of [[the]] each temperature variable[[s]] received”. Appropriate correction is required.
	In claim 15, line 9 should read in part “determined from [[the]] each temperature variable[[s]],” Appropriate correction is required.
	In claim 15, line 10 should read in part “[[to]] determine [[a]] the modification”. Appropriate correction is required.
	In claim 16, line 3 should read in part “which are fitted in parallel with”. Appropriate correction is required.
	In claim 16, line 6 should read in part “in terms of [[the]] an exhaust gas flow”. Appropriate correction is required.
	In claim 16, line 9 should read in part “comparing the first and second temperature variables or first and second comparison variables”. Appropriate correction is required.
	In claim 16, line 11 should read in part “determining [[a]] the modification”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation unit” in claims 9-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process (i.e.-receiving, comparing, and determining). This judicial exception is not integrated into a practical application because the data gathering steps of receiving a first and second temperature variable required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. (See MPEP 2106.05(g)) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination of additional elements adds nothing that is not already present when 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 15
	The indefiniteness stems from the recitation of “in the event of a determined deviation, to determine a modification of the particulate filter”. The step of “in the event of a determined deviation” is unclear as the step prior recites “determine a deviation”. As such, a deviation is always determined and therefore the event of “a determined deviation” always occurs resulting in the determination of the modification of a particulate filter.
	For examination purposes the claim will be read as “in the event of the determined deviation being greater than a threshold, determine the modification of the particulate filter”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chadderton et al. (US 5,551,971).
In Reference to Claim 9
(See Chadderton et al., Figures 3-8)
Chadderton et al. (Chad) discloses:
	A system for identifying a modification of a component (26) in an exhaust gas line (30) of a motor vehicle, comprising: 
a particulate filter (10) having at least a first filter unit and a second filter unit which are arranged parallel with each other in the exhaust gas line (30) (See Chad, Column 5, Lines 50-53), 
a diagnostic system (34,40) having an evaluation unit (34,40) and at least a first temperature sensor (38) and a second temperature sensor (38), wherein 

the second temperature sensor (38) is arranged downstream in terms of the exhaust gas flow behind the second filter unit (See Chad, Column 6, Lines 3-16), and 
The Examiner notes that each filter cartridge has a thermocouple wire mounted downstream for measuring individual temperature of each cartridge.
the evaluation unit (34,40) is configured: 
to receive from the first temperature sensor (38) a first temperature variable which is characteristic of a first exhaust gas temperature and to receive from the second temperature sensor (38) a second temperature variable which is characteristic of a second exhaust gas temperature (See Chad, Column 6, Lines 3-16), 
to compare the temperature variables or comparison variables which are derived therefrom with each other (See Chad, Column 6, Lines 10-16 w/respect to ‘determining the maximum individual temperatures’ which requires comparing the measured values), and 
 depending on the comparison, to determine a modification of the particulate filter (26). (See Chad, Column 6, Lines 23-29).
The Examiner notes that Chad discloses determining the maximum temperature of the individual filter cartridges by comparison of the values and utilizing the maximum temperature to formulate a control signal and determine a modification of the particulate filter (i.e.-a modification of the energy control of the particulate filter).

In Reference to Claim 15 (As Best Understood) 

Chad discloses:
	An apparatus comprising: 
an evaluation unit (34,40) configured to identify a modification of a particulate filter (26) in an exhaust gas line (30) of a motor vehicle, wherein the evaluation unit (34,40) is configured: 
to receive from at least two temperature sensors (38) which are arranged in the exhaust gas line (30) downstream in terms of the exhaust gas flow in each case behind a filter unit (10) of the particulate filter (26) (See Chad, Column 5, Lines 50-53), a temperature variable which is characteristic of an exhaust gas temperature, wherein the filter units (20) are arranged parallel with each other in the exhaust gas line (30) (See Chad, Column 6, Lines 3-16), 
to determine a deviation of the temperature variables received or a deviation in comparison variables determined from the temperature variables (See Chad, Column 6, Lines 10-16 w/respect to ‘determining the maximum individual temperatures’ which requires comparing the measured values), and 
in the event of a determined deviation, to determine a modification of the particulate filter (26). (See Chad, Column 6, Lines 23-29).
The Examiner notes that Chad discloses determining the maximum temperature of the individual filter cartridges by comparison of the values and utilizing the maximum temperature to formulate a control signal and determine a modification of the particulate filter (i.e.-a modification of the energy control of the particulate filter).

In Reference to Claim 16
(See Chad, Figures 3-8)
Chad discloses:
	A diagnostic method for identifying a modification of a particulate filter (26) for an exhaust gas line (30) of a motor vehicle, wherein the particulate filter (26) comprises at least a first filter unit (10) and a second filter unit (10) which are fitted parallel with each other in the exhaust gas line (30) (See Chad, Column 5, Lines 50-53), and the diagnostic method comprises the following acts: 
receiving a first temperature variable which is characteristic of a first exhaust gas temperature downstream in terms of the exhaust gas flow behind the first filter unit (10) (See Chad, Column 6, Lines 3-16), 
receiving a second temperature variable which is characteristic of a second exhaust gas temperature downstream in terms of the exhaust gas flow behind the second filter unit (10) (See Chad, Column 6, Lines 3-16), 
comparing the temperature variables or comparison variables which are derived therefrom with each other (See Chad, Column 6, Lines 10-16 w/respect to ‘determining the maximum individual temperatures’ which requires comparing the measured values), and 
 determining a modification of the particulate filter in accordance with the comparison. (See Chad, Column 6, Lines 23-29).
The Examiner notes that Chad discloses determining the maximum temperature of the individual filter cartridges by comparison of the values and utilizing the maximum temperature to formulate a control signal and determine a modification of the particulate filter (i.e.-a modification of the energy control of the particulate filter).

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest, alone or in combination, “determine a temperature difference between the temperature variables which were received, and when a threshold value for the temperature difference is reached or exceeded, to determine the modification of the particulate filter” in claim 10 and “wherein the first comparison variable is a temperature gradient of the first temperature variable, and the second comparison variable is a temperature gradient of the second temperature variable, and the evaluation unit is also configured: to determine a gradient difference between the determined temperature gradients, and when a threshold value for the gradient difference is reached or exceeded, to determine the modification of the particulate filter” in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilhelm, Ueda, Bokelund, Pietila, Suzuki, Kojima, and Kumagai show exhaust particulate filter devices in the general state of the art of invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746